Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) Figs. 2, 2A, 2) Figs. 3, 3A, 3) Figs. 4, 4A, 4) Figs. 6, 6A, 5) Fig. 11, 6) Figs. 12, 12A, 7) Figs. 13, 13A, 8) Figs. 14, 14A, 9) Fig. 23, 10) Fig. 24, 11) Fig. 25, 12) Fig. 26, 13) Fig. 27, 14) Fig. 28, 15) Fig. 29, 16) Fig. 30, 17) Fig. 31, 18) Fig. 32, 19) Fig. 33, 20) Fig. 34, 21) Fig. 35, 22) Fig. 36, 23) Fig. 37, 24) Fig. 38, 25) Fig. 39, 26) Fig. 40, 27) Fig. 41, 28) Fig. 42.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim is generic.

3.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a tuft-picking device for a brush-making machine, the tuft picking device comprising: a tuft picker that is movable relative to a material box, a counter piece that is stationary relative to the movable tuft picker, at least one tuft-picking notch on the tuft picker located on a front side thereof that in a use position faces a bristle supply kept ready in the material box, and for picking a bristle tuft from the bristle supply and for dispensing a received bristle tuft to the brush-making machine using the at least one tuft-picking notch, the tuft picker is movable past the bristle supply and past the counter piece at least up to a dispensing position, the tuft-picking notch has two mutually opposite blade edges that delimit a notch opening of the tuft-picking notch and are oriented transversely to a direction of movement of the tuft picker, and the counter piece has a separation edge that faces the tuft picker, and at least one of the two blade edges or the separation edge is rounded transverse to a longitudinal extent thereof. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP 0 433 470 A1 (hereinafter Boucherie). Boucherie teaches in Figs. 2 and 7-10, for example, a tuft-picking device 30 for a brush-making machine, the tuft picking device comprising: a tuft picker 38 that is movable relative to a material box, a counter piece 32 that is stationary relative to the movable tuft picker 38, at least one tuft-picking notch 40 on the tuft picker located on a front side thereof that in a use position faces a bristle supply 34 kept ready in the material box, and for picking a bristle tuft from the bristle supply 34 and for dispensing a received bristle tuft to the brush-making machine using the at least one tuft-picking notch 40, the tuft picker 38 is movable past the bristle supply 34 and past the counter piece 32 at least up to a dispensing position, the tuft-picking notch 40 is deemed to have two mutually opposite blade edges that delimit a notch opening of the tuft-picking notch 40 and are oriented transversely to a direction of movement of the tuft picker 38, and the counter piece has a separation edge that faces the tuft picker 38. As for the at least one of the two blade edges or the separation edge being rounded transverse to a longitudinal extent thereof, it would have been obvious to one skilled in the art to have chosen such a rounding of the edge(s) in order to treat/retrieve the bristles with more care from the bristle supply.

4.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723